DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
 
Status of the Claims
Claims 1, 3, 4, 6-12, and 14-18 are pending, presented for examination, and rejected as set forth below.

Claim Interpretation
Applicants independent claims 1 and 12 recite, respectively, “A compound or a pharmaceutically acceptable salt thereof comprising a conjugate of PEG (polyethylene glycol) and rapamycin in reducing immune response,” and “A compound or a pharmaceutically acceptable salt thereof comprising a conjugate of PEG (polyethylene glycol) and rapamycin in strengthening the effect of a first medicament, wherein the first medicament is selected from at least one of cytokine, human hemoglobin, blood factor or blood coagulation factor, vascular endothelial growth factor antibody antagonist, hormone, antibody, enzyme and coenzyme.”  While this language continues to give rise to concerns over the objective breadth of the invention claimed, see the rejection of Claims 1-18 under 35 U.S. C. 112(b) set forth below, these amendments continue to suggest to the examiner that applicants claims are meant to be directed to compounds comprising a conjugate of PEG and rapamycin.  
	In this context, applicants are reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In this context, applicants are reminded that it has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often…appear in the claim’s preamble…”, a statement of intended use or purpose can appear elsewhere in a claim.  (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).  
	Here, the language reciting “in reducing immune response” in Claim 1, and  “in strengthening the effect of a first medicament, wherein the first medicament is selected from at least one of cytokine, human hemoglobin, blood factor or blood coagulation factor, vascular endothelial growth factor antibody antagonist, hormone, antibody, enzyme and coenzyme” of Claim 12, appears directed to describing a manner in which the compositions which are actually claimed may usefully be put.  It is the examiner’s conclusion that the instant claims are drawn to compounds and compositions comprising a conjugate of PEG and rapamycin.  More particularly, the compounds and compositions of the claims are represented by a compound defined as “PEG-X-D,” with PEG, X, and D defined according to the descriptions set forth and ultimately in the narrowest embodiment set forth by the claims, the compound described by Claim 4.
	As such, the phrase “in reducing immune response” in Claim 1, and  “in strengthening the effect of a first medicament, wherein the first medicament is selected from at least one of cytokine, human hemoglobin, blood factor or blood coagulation factor, vascular endothelial growth factor antibody antagonist, hormone, antibody, enzyme and coenzyme” of Claim 12 fail to impose structural limitations on the compositions claimed.  In addition,  Applicants are made aware of the fact that Claims 6-11 and 14-18, which purport to depend from the language of each of Claims 1 and 12 respectively, seek to modify language determined to recite intended uses of the compositions claimed.  As such, Claims 6-11 and 14-18 fail to impose additional structural limitations on the compositions of Claims 1 and 12, respectively.

Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Here, as set forth above, Claim 12 differs from the subject matter of Claim 1 only by the recitation of the use to which the compounds defined by each of the claims may suitably be put.  From the perspective of the office, applying as it must the broadest reasonable interpretation of the scope of the claims, Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), the scope of subject matter encompassed by these claims therefore appears duplicative.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants’ Claim 1 recites the invention is “A compound or a pharmaceutically acceptable salt thereof comprising a conjugate of PEG (polyethylene glycol) and rapamycin in reducing immune response.”  Applicants’ Claim 12 utilizes similar language, specifying “A compound or a pharmaceutically acceptable salt thereof comprising a conjugate of PEG (polyethylene glycol) and rapamycin in strengthening the effect of a first medicament, wherein the first medicament is selected from at least one of cytokine, human hemoglobin, blood factor or blood coagulation factor, vascular endothelial growth factor antibody antagonist, hormone, antibody, enzyme and coenzyme.”  Despite applicants’ amendments, this language continues to make it unclear whether the subject matter of the claim is a method of preparing a medicament, a method of treating a disorder, or the medicament itself.  Applicants are advised to consider deleting any reference to results to be achieved, conditions to be treated, or further manufacturing steps to which the compounds claimed may subsequently be put from the scope of the claims currently presented.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-11 and 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As set forth in greater detail above, each of independent Claims 1 and 12 are directed to compounds comprising a PEG-rapamycin conjugate.  The phrase “in reducing immune response” in Claim 1, and  “in strengthening the effect of a first medicament, wherein the first medicament is selected from at least one of cytokine, human hemoglobin, blood factor or blood coagulation factor, vascular endothelial growth factor antibody antagonist, hormone, antibody, enzyme and coenzyme” of Claim 12 fail to impose structural limitations on the compositions claimed.  These claim phrases simply recite contexts in which the compositions claimed may suitably be used.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Each of dependent Claims 5-11 and 14-18 purport to impose additional limitations on language which does not impose any limitations on the compounds being claimed. Therefore, each of these claims also fail to further limit the subject matter encompassed by the independent Claims 1 and 12, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-12, and 14-18 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia (U.S. PGPub. 2016/0271116).
As set forth in greater detail above, applicants claims are construed as being directed to compounds comprising a conjugate of PEG and rapamycin, more specifically conjugate compounds “PEG-X-D,” with PEG defined as a polyethylene glycol residue, D rapamycin or a derivative, and X a group linking D and PEG.  Claim 4 presents the narrowest claimed embodiment of the conjugate, reproduced below.

    PNG
    media_image1.png
    263
    401
    media_image1.png
    Greyscale

Jia describes conjugates of PEG and rapamycin derivatives.  [0002].  These compounds are described as providing significant immunosuppressive activity. [0003].  Of particular interest to the instant claims is the compound set forth in paragraph [0055] of the Jia disclosure, reproduced below.

    PNG
    media_image2.png
    251
    389
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    352
    361
    media_image3.png
    Greyscale

“R” of the Jia compound represents the rapamycin “D” of instant claims 1-4, 12, and 13.  The 
    PNG
    media_image4.png
    85
    165
    media_image4.png
    Greyscale
portion of the Jia compound corresponds to the 
    PNG
    media_image5.png
    92
    137
    media_image5.png
    Greyscale
 portion of the compounds of the instant claims.  
The 
    PNG
    media_image6.png
    58
    93
    media_image6.png
    Greyscale
 segment of the Jia compound corresponds to the 
    PNG
    media_image7.png
    67
    137
    media_image7.png
    Greyscale
segment of the compound set forth by the instant claims.
And finally, the 
    PNG
    media_image8.png
    167
    161
    media_image8.png
    Greyscale
segments of the Jia compound, of which there are two, correspond to the 
    PNG
    media_image9.png
    251
    185
    media_image9.png
    Greyscale
portion of the claimed molecule, with “m” in the case of the Jia molecule being 2.
The compound disclosed by Jia in paragraphs [0055-56] therefore anticipates the compounds encompassed by each of Claims 1, 3, 4, and 12.  Because  Claims 6-11 and 14-18 fail to further impose structural limitations on the compounds set forth by Claims 1, 3, 4, and 12, the subject matter encompassed by each of Claims 1, 3, 4, 6-12, and 14-18 is anticipated by the disclosure of Jia.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-12, and 14-18 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,098,870.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Claim 1 of the ‘870 patent anticipates the instant claims.

Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.
As set forth above, applicants amendments do nothing to clarify the issues leading the examiner to object to and reject each of Claims 1, 3, 4, 6-12, and 14-18 under 35 USC 112(b) and 35 USC 112(d).  Despite applicants’ amendments, the claims continues to make it unclear whether the subject matter of the claim is a method of preparing a medicament, a method of treating a disorder, or the medicament itself.  In addition, despite repeatedly being informed by the examiner that recitations of intended uses of compounds or compositions fail to impose affirmative limitations on the compounds or compositions so claimed, applicants continue to recite in dependent claims absolutely no additional structural limitations imposed on the compounds or compositions themselves, but instead simply recite additional contexts within which these compounds and compositions may suitably be used.  This does nothing to limit the compounds and compositions claimed.  See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (indicating that a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate).
In a similar manner, that Jia may or may not recite “using the conjugate of PEG and rapamycin to reduce immune response” is immaterial to the patentability of the composition which is claimed.  This is because, as applicants have repeatedly been reminded, a recitation of an intended use will not limit the scope of claims to compounds or compositions because this language merely defines a context in which the invention may operate.  Boehringer, supra.  Applicants continue to, in effect, argue limitations of an invention which are not claimed, which therefore cannot be persuasive.  Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988).  Applicants assertion that Jia does not recite the conjugate of PEG and rapamycin set forth by Claim 12 is incorrect, as the exact compound recited by Claim 4, which anticipates the scope of Claim 12’s “Formula I,” is taught by Jia.  In a similar manner, nothing of any of Claims 3, 4, 6-11, and 14-18 recite any affirmatively limiting structural elements of the compositions claimed in either Claim 1 or 12 that are not addressed by the teachings of Jia.
In the context of anticipatory art, applicants’ arguments concerning improvements in therapeutic outcomes, which appear to represent an attempt on the part of the applicants to establish some secondary indicia of nonobviousness, are unpersuasive as irrelevant.  In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
Applicants arguments concerning the obviousness-type double patenting rejection of record are unpersuasive, as applicants have effectively failed to respond to the rejection in a substantive manner.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613